DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 2/11/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 4/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-5, 7-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  KIM et al. US 20190150181 hereafter Kim (Note the provisional US 62521357 filed 06/216/2017 includes support in the whole disclosure in particular pgs. 13-14, 17).

As to Claim 1. (Currently Amended)   Kim discloses a method comprising [Section 0001: A method of transmitting/receiving between a user equipment-UE and a base station-BS]:
receiving, by a terminal device [User Equipment-UE], indication information [i.e. DCI-downlink control information/DAI] that is used to indicate at least first indication information and that is sent by a network device [Fig. 38, Sections 0008, 0023: A UE receive signal in CBG and DCI for scheduling downlink data in unit of TB from the BS (base station i.e. network device). The UE receive first downlink control information (DCI) for scheduling one or more first downlink data; a first downlink assignment index (DAI) included in the first DCI],
wherein the first indication information is obtained based on at least one of information amounts [i.e. number of scheduled TBs or CBGs] corresponding to a data channel [i.e. PDSCH] or information amounts corresponding to a control channel that are in a reference slot [i.e. monitoring slot or specific slot] and at least one first slot [NOTE: The above limitations are written in the Alternative language through the usage of “at least one of” and “or.” Figs. 12 (Depicts Slots Index mapped to CC (Component Carriers) at Specific Slot in Carrier Aggregation-CA), 19, 23 (Slots mapped to CBG-based and TB-based CCs), Sections 0159, 0212-0213, 0267: The BS configure a scheduled monitoring slot related to PDCCH and PDSCH. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. DAI is used as means for counting number of scheduled TBs applied to slot-level related to PDSCH-level. TB-level DAI configured by considering a specific slot and next slot],
wherein the reference slot and the at least one first slot each correspond to a different component carrier [i.e. CC] of a plurality of component carriers in which the terminal device is scheduled [Sections 0267, 0291, 0292: TB-level DAI configured by considering carriers in a specific slot and next slot. Positions of slots allowed for scheduling may be different per CC. Positions of slots to which PDSCH is transmitted may be configured different per CC],
and wherein the reference slot and the at least one first slot have a same start moment [Sections 0124, 0374: The start slot of one subframe (i.e. includes at least 2 slots see 0101) is aligned in the time dimension. The slots of CCs having the same slot start time as that of the corresponding CC may correspond to DAI],
and wherein at least two of the plurality of component carriers [i.e. CCs] have different slot lengths [Fig. 27 (Depicts 3 CCs of different TTIs or slot durations), 30 (Depicts DL data transmitted through 2 CCs having different slot durations), Section 0186: In various cases a plurality of CCs can have different TTI/slot durations, etc.],
and sending, by the terminal device, hybrid automatic repeat request (HARQ) feedback information to the network device based on the indication information [Sections 0008, 0269, 0460: The UE transmits ACK (i.e. HARQ see 0011) response to BS for DCI of scheduling downlink data of TBs and number of CBGs. HARQ-ACK transmitted for CA and DAI of PDSCH. A plurality of N slots linked to one HARQ-ACK timing exist, the N slots are defined as a bundling window; and are indicated through DCI configured from the BS].

As to Claim 2. (Currently Amended) Kim discloses the method according to claim 1, wherein when there are a plurality of reference slots accumulated from a start moment of an aggregation [i.e. bundled] window [Sections 0194: A plurality of N slots linked to one HARQ-ACK timing exist, the N slots are defined as a bundling window],

[NOTE: The limitations below are written in the Alternative language through the usage of “at least one of” and “or.”]
the first indication information is obtained based on at least one of the information amounts [i.e. number of scheduled TBs or CBGs] corresponding to the data channel [i.e. PDSCH] or the information amounts corresponding to the control channel that are in the reference slot and the at least one first slot, and at least one of information amounts corresponding to the data channel or information amounts corresponding to the control channel that are in slots, preceding the reference slot, corresponding to the plurality of component carriers [Figs. 12 (Depicts Slots Index mapped to CC (Component Carriers) at Specific Slot in Carrier Aggregation-CA), 19, 23 (Slots mapped to CBG-based and TB-based CCs), Sections 0159, 0212-0213, 0267, 0291: The BS configure a scheduled monitoring slot related to PDCCH and PDSCH. The NS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. DAI is used as means for counting number of scheduled TBs applied to slot-level related to PDSCH-level. TB-level DAI configured by considering a specific slot and next slot. Positions of slots allowed for scheduling may be different per CC],
wherein the aggregation window is a set of downlink slots in which the HARQ feedback information is fed back by using one uplink control channel or one piece of uplink control [Sections 0096, 0179, 0194: Control information that the UE transmits to the eNB is called Uplink Control Information (UCI) which includes a HARQ-ACK/NACK. HARQ-ACK information correspond to DL data transmitted at one or more slots. A plurality of N slots linked to one HARQ-ACK timing exist, the N slots are defined as a bundling window].

As to Claim 3. (Currently Amended)  Kim discloses the method according to claim 2, wherein the receiving, by a terminal device, indication information [i.e. DCI-downlink control information/DAI] that is used to indicate at least first indication information and that is sent by a network device [Fig. 38, Sections 0008, 0023: A UE receive signal in CBG and DCI for scheduling downlink data in unit of TB from the BS (base station i.e. network device). The UE receive first downlink control information (DCI) for scheduling one or more first downlink data; a first downlink assignment index (DAI) included in the first DCI],

[NOTE: The limitations below are written in the Alternative language through the multiple usage of “at least one of” and “or.”]
comprises at least one of following: receiving, by the terminal device, indication information that is used to indicate at least one of the first indication information or second indication information and that is sent by the network device in at least one of a scheduled slot or dedicated slot in the aggregation window [Figs. 12 (Depicts Slots Index mapped to CC (Component Carriers) at Specific Slot in Carrier Aggregation-CA), Sections 0023, 0194, 0212: The UE receive first downlink control information (DCI) for scheduling one or more first downlink data; a first downlink assignment index (DAI) included in the first DCI. The N slots are defined as a bundling window. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1.],
wherein the second indication information [i.e. first, second DCI/DAI] is obtained based on at least one of information amounts [i.e. number of scheduled TBs or CBGs] corresponding to the data channel [i.e. PDSCH] or information amounts corresponding to the control channel that are accumulated in a frequency-first manner [Sections 0101, 0155: Each slot includes plurality of frequency symbols in the time and frequency domain. NR system supports different per frequency band within the corresponding CC]  from a specific moment of the aggregation window and from a first component carrier of the plurality of component carriers to a current component carrier to which a second slot corresponds [Figs. 12 (Depicts Slots Index mapped to CC (Component Carriers) at Specific Slot in Carrier Aggregation-CA), 19, 23 (Slots mapped to CBG-based and TB-based CCs), Sections 0023, 0212, 0213, 0267: The UE receive first DCI for scheduling one or more DL data and second DCI for scheduling one or more DL data; a first DAI and a second DAI. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. DAI is used as means for counting number of scheduled TBs applied to slot-level related to PDSCH-level. TB-level DAI configured by considering a specific slot and next slot],
and wherein the second slot is obtained from at least one of following: the reference slot and the at least one first slot, or other slots of the component carriers; receiving, by the terminal device, indication information that is used to indicate the first indication information and that is sent by the network device in a slot outside the aggregation window [Fig. 27 (Depicts 3 CCs of different TTIs or slot durations), 30 (Depicts DL data transmitted through 2 CCs having different slot durations), Sections 0023, 0291, 0460: The UE receive first DCI for scheduling one or more DL data and second DCI for scheduling one or more DL data; a first DAI and a second DAI. Positions of slots allowed for scheduling may be different per CC. The N slots are defined as a bundling window; and are indicated through DCI configured from the BS].

As to Claim 4. (Currently Amended)  Kim discloses the method according to claim 1, wherein the receiving, by a terminal device [User Equipment-UE], indication information [i.e. DCI-downlink control information/DAI] that is used to indicate first indication information and that is sent by a network device [i.e. BS] comprises: receiving, by the terminal device, the indication information that is used to indicate the first indication information and that is sent by the network device [Fig. 38, Sections 0008, 0023: A UE receive signal in CBG and DCI for scheduling downlink data in unit of TB from the BS (base station i.e. network device). The UE receive first downlink control information (DCI) for scheduling one or more first downlink data; a first downlink assignment index (DAI) included in the first DCI]:

[NOTE: The limitations below are written in the Alternative language through the multiple usage of “at least one of” and “or.”]
wherein the first indication information [i.e. DCI-downlink control information/DAI] is a sum [Section 0026: The first DAI may include total (i.e. sum) DAI] of at least one of information amounts  [i.e. number of scheduled TBs or CBGs] corresponding to a data channel [i.e. PDSCH] or information amounts corresponding to a control channel that are in a reference slot in an aggregation window and at least one first slot, or wherein the first indication information is a sum of at least one of information amounts corresponding to a data channel or at least one of information amounts corresponding to a data channel or information amounts corresponding to a control channel that are in a reference slot outside the aggregation window and at least one first slot; or receiving, by the terminal device, the indication information that is used to indicate the first indication information and that is sent by the network device [Figs. 12, 19, 23, Sections 0159, 0212-0213, 0267, 0460: The BS configure a scheduled monitoring slot related to PDCCH and PDSCH. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. DAI is used as means for counting number of scheduled TBs applied to slot-level related to PDSCH-level. TB-level DAI configured by considering a specific slot and next slot. The N slots are defined as a bundling window; and are indicated through DCI configured from the BS],
wherein the first indication information is a sum of at least one of information amounts corresponding to a data channel or information amounts corresponding to a control channel that are in a reference slot within a designated slot range and at least one first slot, and wherein the designated slot range is from the start moment of the aggregation window to the designated slot or from a first designated slot of the designated slot to a second designated slot of the designated slot [Sections 0026, 0124, 0212, 0213, 0374: The first DAI may include total (i.e. sum) DAI. The start slot of one subframe (i.e. includes at least 2 slots see 0101) is aligned in the time dimension. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. DAI is used as means for counting number of scheduled TBs applied to slot-level related to PDSCH-level. The slots of CCs having the same slot start time as that of the corresponding CC may correspond to DAI].
As to Claim 5. (Currently Amended)  Kim discloses the method according to claim 1, wherein the receiving, by a terminal device, indication information [i.e. DCI-downlink control information/DAI]  that is used to indicate first indication information and that is sent by a network device [Fig. 38, Sections 0008, 0023: A UE receive signal in CBG and DCI for scheduling downlink data in unit of TB from the BS (base station i.e. network device). The UE receive first downlink control information (DCI) for scheduling one or more first downlink data; a first downlink assignment index (DAI) included in the first DCI],

[NOTE: The limitations below are written in the Alternative language through the multiple usage of “at least one of” and “or.”]

 comprises at least one of following: 
receiving, by the terminal device, the indication information sent by the network device by using downlink control information (DCI), and determining, based on a specific format or specific frequency domain information of the DCI, that the DCI carries the first indication information;
receiving, by the terminal device, the indication information sent by the network device by using a physical downlink shared channel (PDSCH), and determining, by using DCI sent by the network device, that the PDSCH carries the first indication information;
receiving, by the terminal device, the indication information sent by the network device by using DCI, wherein the indication information comprises the first indication information and information about an aggregation window;  or 
at least one of following: the indication information that is used to indicate the first indication information and that is repeatedly sent by the network device in the aggregation window by using at least one of the plurality of component carriers, or the indication information that is used to indicate the first indication information and that is repeatedly sent by using different slots of a component carrier to which a reference slot corresponds [Sections 0008, 0103, 0165, 0167, 0212, 0292: A UE receive signal in CBG and DCI for scheduling downlink data in unit of TB from the BS (base station i.e. network device). DL transmission are distinguished by frequency. In NR system, DCI formats are used for PDSCH scheduling. DCI format used for scheduling of TB-level based and CBG level based PDSCH. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. Positions of slots to which PDSCH is transmitted may be configured different per CC].

As to Claim 7. (Currently Amended)  Kim discloses the method according to claim 1 [Section 0001: A method of transmitting/receiving between a user equipment-UE and a base station-BS], 

[NOTE: The limitations below are written in the Alternative language through the usage of “at least one of” and “or.”]

wherein the reference slot is at least one of the following: a slot having a shortest slot length among those of the plurality of component carriers; a slot having a longest slot length among those of the plurality of component carriers; or a slot designated among those of the or wherein the designated slot is obtained based on a configuration parameter configured by the network device for the terminal device [Section 0159, 0267, 0418, 0420: The BS configure (i.e. designate) a scheduled monitoring slot related to PDCCH and PDSCH. TB-level DAI configured by considering a specific slot and next slot. Short or long slot configured by CG in which the BS and UE count CAI. The BS and UE count DAI based on short or long slot].

As to Claim 8. (Currently Amended)   Kim discloses an apparatus [i.e. Base Station (BS)-100] comprising [Fig. 38, 
a storage medium [Memory-150] including executable instructions; and at least one processor [Processor-140]; wherein the executable instructions, when executed by the at least one processor, cause the apparatus to [Fig. 38, Sections 0516, 0527: The base station further include a processor-140 for implementing the afore-described embodiments of the present disclosure and a memory-150 for storing operations of the processor.  A software code stored in the memory and executed by the processor],
obtain first indication information [i.e. DCI-downlink control information/DAI]  used to instruct a terminal device [User Equipment-UE] to feedback hybrid automatic repeat request (HARQ) feedback information [Sections 0023, 0489: The UE receive first downlink control information (DCI) for scheduling one or more first downlink data; a first downlink assignment index (DAI) included in the first DCI. ACK/NACK bits constituting HARQ-ACK payload ordered in accordance with a counter-DAI value order indicated through DL scheduling DCI],
[i.e. DCI-downlink control information/DAI]  is obtained based on at least one of information amounts [i.e. number of scheduled TBs or CBGs] corresponding to a data channel [i.e. PDSCH] or information amounts corresponding to a control channel that are in a reference slot [i.e. monitoring slot or specific slot] and at least one first slot [NOTE: The above limitations are written in the Alternative language through the usage of “at least one of” and “or.” Figs. 12 (Depicts Slots Index mapped to CC (Component Carriers) at Specific Slot in Carrier Aggregation-CA), 19, 23 (Slots mapped to CBG-based and TB-based CCs), Sections 0159, 0212-0213, 0267: The BS configure a scheduled monitoring slot related to PDCCH and PDSCH. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. DAI is used as means for counting number of scheduled TBs applied to slot-level related to PDSCH-level. TB-level DAI configured by considering a specific slot and next slot],
wherein the reference slot and the at least one first slot each correspond to a different component carrier [i.e. CC] of a plurality of component carriers serving the terminal device [Sections 0267, 0291, 0292: TB-level DAI configured by considering carriers in a specific slot and next slot. Positions of slots allowed for scheduling may be different per CC. Positions of slots to which PDSCH is transmitted may be configured different per CC],
wherein the reference slot and the at least one first slot have a same start moment [Sections 0124, 0374: The start slot of one subframe (i.e. includes at least 2 slots see 0101) is aligned in the time dimension. The slots of CCs having the same slot start time as that of the corresponding CC may correspond to DAI],
and wherein at least two of the plurality of component carriers [i.e. CCs] have different slot lengths [Fig. 27 (Depicts 3 CCs of different TTIs or slot durations), 30 (Depicts DL data transmitted through 2 CCs having different slot durations), Section 0186: In various cases a plurality of CCs can have different TTI/slot durations, etc.],
 and send, to the terminal device [i.e. UE], indication information used to indicate at least the first indication information [Sections 0008, 0460: A UE receive signal in CBG and DCI for scheduling downlink data in unit of TB from the BS (base station i.e. network device). A plurality of N slots linked to one HARQ-ACK timing exist, the N slots are defined as a bundling window; and are indicated through DCI configured from the BS].

As to Claim 9. (Currently Amended)  Kim discloses the apparatus [i.e. BS] according to claim 8 [Fig. 38],

[NOTE: The limitations below are written in the Alternative language through the usage of “at least one of” and “or.”]

wherein when there are a plurality of reference slots accumulated from a start moment of an aggregation window, the first indication information is obtained based on at least one of the information amounts corresponding to the data channel or the information amounts corresponding to the control channel that are in the reference slot and the at least one first slot, and at least one of information amounts corresponding to the data channel or information amounts corresponding to the control channel that are in slots, preceding the reference slot, corresponding to the plurality of component carriers [Fig. 27 (Depicts 3 CCs of different TTIs or slot durations), 30 (Depicts DL data transmitted through 2 CCs having different slot durations), Sections 0023, 0212, 0291, 0460: The UE receive first DCI for scheduling one or more DL data and second DCI for scheduling one or more DL data; a first DAI and a second DAI. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. Positions of slots allowed for scheduling may be different per CC. The N slots are defined as a bundling window; and are indicated through DCI configured from the BS], 
wherein the aggregation window is a set of downlink slots in which the HARQ feedback information is fed back by using one uplink control channel or one piece of uplink control information [Sections 0096, 0179, 0194: Control information that the UE transmits to the eNB is called Uplink Control Information (UCI) which includes a HARQ-ACK/NACK. HARQ-ACK information correspond to DL data transmitted at one or more slots. A plurality of N slots linked to one HARQ-ACK timing exist, the N slots are defined as a bundling window].

As to Claim 10. (Currently Amended)  Kim discloses the apparatus [i.e. BS] according to claim 9, wherein the executable instructions, when executed by the at least one processor [Processor-140], further cause the apparatus to [Fig. 38, Sections 0516, 0527]:
obtain second indication information [i.e. second DCI-downlink control information/DAI]  used to instruct the terminal device to feedback the HARQ feedback information [Sections 0008, 0023, 0489:  The UE transmits ACK (i.e. HARQ see 0011) response to BS for DCI of scheduling downlink data of TBs and number of CBGs. The UE receive first DCI for scheduling one or more DL data and second DCI for scheduling one or more DL data; a first DAI and a second DAI. ACK/NACK bits constituting HARQ-ACK payload ordered in accordance with a counter-DAI value order indicated through DL scheduling DCI],

[NOTE: The limitations below are written in the Alternative language through the usage of “at least one of” and “or.”]

wherein the second indication information is obtained based on at least one of information amounts [i.e. number of scheduled TBs or CBGs]  corresponding to the data channel or information amounts corresponding to the control channel that are accumulated in a frequency-first manner [Sections 0101, 0155: Each slot includes plurality of frequency symbols in the time and frequency domain. NR system supports different per frequency band within the corresponding CC] from a specific moment of the aggregation window and from a first component carrier of the plurality of component carriers to a current component carrier to which a second slot corresponds [Figs. 12 (Depicts Slots Index mapped to CC (Component Carriers) at Specific Slot in Carrier Aggregation-CA), 19, 23 (Slots mapped to CBG-based and TB-based CCs), Sections 0023, 0212, 0213, 0267: The UE receive first DCI for scheduling one or more DL data and second DCI for scheduling one or more DL data; a first DAI and a second DAI. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. DAI is used as means for counting number of scheduled TBs applied to slot-level related to PDSCH-level. TB-level DAI configured by considering a specific slot and next slot],
and wherein the second slot is obtained from at least one of following: the reference slot and the at least one first slot, or is obtained from or other slots of the component carriers [Fig. 27 (Depicts 3 CCs of different TTIs or slot durations), 30 (Depicts DL data transmitted through 2 CCs having different slot durations), Sections 0291, 0460: Positions of slots allowed for scheduling may be different per CC. The N slots are defined as a bundling window; and are indicated through DCI configured from the BS].

As to Claim 11. (Currently Amended)  Kim discloses the apparatus [i.e. BS] according to claim 10, wherein when sending, to the terminal device [i.e. UE], the indication information [i.e. DCI-downlink control information/DAI]  used to indicate at least the first indication information, the executable instructions further [Fig. 38, Sections 0516, 0527] cause the apparatus to perform [Sections 0023, 0489: The UE receive first downlink control information (DCI) for scheduling one or more first downlink data; a first downlink assignment index (DAI) included in the first DCI. ACK/NACK bits constituting HARQ-ACK payload ordered in accordance with a counter-DAI value order indicated through DL scheduling DCI]:

[NOTE: The limitations below are written in the Alternative language through the usage of “at least one of” and “or.”]
 at least one of following: sending, to the terminal device in at least one of a scheduled slot or dedicated slot in the aggregation window, indication information [i.e. DCI-downlink control information/DAI]  used to indicate the first indication information or the second indication information; or sending, to the terminal device in a slot outside the aggregation window, the indication information used to indicate the first indication information [Sections 0023, 0212, 0213, 0460: The UE receive first DCI for scheduling one or more DL data and second DCI for scheduling one or more DL data; a first DAI and a second DAI. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. DAI is used as means for counting number of scheduled TBs applied to slot-level related to PDSCH-level. The N slots are defined as a bundling window; and are indicated through DCI configured from the BS].

As to Claim 12. (Currently Amended)   Kim discloses the apparatus [i.e. BS] according to claim 11, wherein when sending, to the terminal device in at least one of the scheduled slot or dedicated slot in the aggregation window, the indication information used to indicate at least one of the first indication information [i.e. DCI-downlink control information/DAI] or the second indication information; and sending, to the terminal device in the slot outside the aggregation window, the indication information used to indicate the first indication information [Sections 0023, 0212, 0213, 0460: The UE receive first DCI for scheduling one or more DL data and second DCI for scheduling one or more DL data; a first DAI and a second DAI. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. DAI is used as means for counting number of scheduled TBs applied to slot-level related to PDSCH-level. The N slots are defined as a bundling window; and are indicated through DCI configured from the BS],
the executable instructions, when executed by the at least one processor [Processor-140], cause the apparatus to [Fig. 38, Sections 0516, 0527]:
 when an amount of indication information that is used to indicate first indication information specific to an entire aggregation [i.e. bundled] window and that is sent by an HARQ feedback apparatus is less than or equal to a preset value [Section 0317: A method for calculating DAI per specific CC for CBG is configured in which the number CBGs is less than K and transmitting HARQ-ACK]  send, to the terminal device in the slot outside the aggregation window, the indication information used to indicate the first indication information specific to the entire aggregation window [Section 0204, 0212, 0291, 0460: The BS configure per TB slot per bundling window indication to the UE to apply methods through DL assignment. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. Positions of slots allowed for scheduling may be different per CC. The N slots are defined as a bundling window; and are indicated through DCI configured from the BS].

As to Claim 13. (Currently Amended)  Kim discloses the apparatus [i.e. BS] according to claim 11, wherein when sending, to the terminal device in the slot outside the aggregation window, the indication information used to indicate the first indication information, the executable instructions, when executed by the at least one processor [Fig. 38, Sections 0516, 0527], cause the apparatus to send, to the terminal device in a designated slot outside the aggregation window, the indication information used to indicate the first indication information specific to an entire aggregation window [Sections 0023, 0213, 0460: The UE receive first DCI for scheduling one or more DL data and second DCI for scheduling one or more DL data; a first DAI and a second DAI. DAI is used as means for counting number of scheduled TBs applied to slot-level related to PDSCH-level. The N slots are defined as a bundling window; and are indicated through DCI configured from the BS].

As to Claim 14. (Currently Amended)  Kim discloses an apparatus [User Equipment (UE)-1] comprising [Fig. 38, Section 0001: A method of transmitting/receiving between a user equipment-UE and a base station-BS]:
a storage medium [Memory-50] including executable instructions; and at least one processor [Processor-40]; wherein the executable instructions, when executed by the at least one processor, cause the apparatus to [Fig. 38, Sections 0516, 0527: The UE further include a processor-40 for implementing the afore-described embodiments of the present disclosure and a memory-50 for storing operations of the processor. A software code stored in the memory and executed by the processor]:
receive indication information that is used to indicate at least first indication information [i.e. DCI-downlink control information/DAI] and that is sent by a network device [Fig. 38, Sections 0008, 0023: A UE receive signal in CBG and DCI for scheduling downlink data in unit of TB from the BS (base station i.e. network device). The UE receive first downlink control information (DCI) for scheduling one or more first downlink data; a first downlink assignment index (DAI) included in the first DCI],
wherein the first indication information is obtained based on at least one of information amounts [i.e. number of scheduled TBs or CBGs] corresponding to a data channel [i.e. PDSCH] or information amounts corresponding to a control channel that are in a reference slot [i.e. monitoring slot or specific slot] and at least one first slot [NOTE: The above limitations are written in the Alternative language through the usage of “at least one of” and “or.”   Figs. 12 (Depicts Slots Index mapped to CC (Component Carriers) at Specific Slot in Carrier Aggregation-CA), 19, 23 (Slots mapped to CBG-based and TB-based CCs), Sections 0159, 0212-0213, 0267: The BS configure a scheduled monitoring slot related to PDCCH and PDSCH. The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. DAI is used as means for counting number of scheduled TBs applied to slot-level related to PDSCH-level. TB-level DAI configured by considering a specific slot and next slot],
wherein the reference slot and the at least one first slot each correspond to a different component carrier [i.e. CC] of a plurality of component carriers in which the apparatus is scheduled [Sections 0267, 0291, 0292: TB-level DAI configured by considering carriers in a specific slot and next slot. Positions of slots allowed for scheduling may be different per CC. Positions of slots to which PDSCH is transmitted may be configured different per CC],
wherein the reference slot and the at least one first slot have a same start moment [Sections 0124, 0374: The start slot of one subframe (i.e. includes at least 2 slots see 0101) is aligned in the time dimension. The slots of CCs having the same slot start time as that of the corresponding CC may correspond to DAI],
and wherein at least two of the plurality of component carriers [i.e. CCs] have different slot lengths [Fig. 27 (Depicts 3 CCs of different TTIs or slot durations), 30 (Depicts DL data transmitted through 2 CCs having different slot durations), Section 0186: In various cases a plurality of CCs can have different TTI/slot durations, etc.];
determine hybrid automatic repeat request (HARQ) feedback information based on the indication information; and send the HARQ feedback information to the network device [Sections 0008, 0269, 0460: The UE transmits ACK (i.e. HARQ see 0011) response to BS for DCI of scheduling downlink data of TBs and number of CBGs. HARQ-ACK transmitted for CA and DAI of PDSCH. A plurality of N slots linked to one HARQ-ACK timing exist, the N slots are defined as a bundling window; and are indicated through DCI configured from the BS].

As to Claim 15. (Currently Amended) The apparatus according to claim 14, wherein when there are a plurality of reference slots accumulated from a start moment of an aggregation window, the first indication information is obtained based on at least one of the information amounts corresponding to the data channel or the information amounts corresponding to the control channel that are in the reference slot and the at least one first slot, and at least one of information amounts corresponding to the data channel or information amounts corresponding to the control channel that are in slots, preceding the reference slot, corresponding to the plurality of component carriers, wherein the aggregation window is a set of downlink slots in which the HARQ feedback information is fed back by using one uplink control channel or one piece of uplink control information [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 16. (Currently Amended) The apparatus according to claim 15, wherein when receiving the indication information that is used to indicate at least the first indication information and that is sent by the network device, the executable instructions, when executed by the at least one processor, cause the apparatus to perform at least one of following: 
receiving indication information that is used to indicate at least one of the first indication information or second indication information and that is sent by the network device in at least one of a scheduled slot or dedicated slot in the aggregation window, wherein the second indication information is obtained based on at least one of information amounts corresponding at least one of following: the reference slot and the at least one first slot, or other slots of the component carriers; or receiving indication information that is used to indicate the first indication information and that is sent by the network device in a slot outside the aggregation window [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 17. (Currently Amended) The apparatus according to claim 14, wherein when receiving the indication information that is used to indicate the first indication information and that is sent by the network device, the executable instructions, when executed by the at least one processor, cause the apparatus to: receive the indication information that is used to indicate the first indication information and that is sent by the network device, wherein the first indication information is a sum of at least one of information amounts corresponding to a data channel or information amounts corresponding to a control channel that are in a reference slot in an aggregation window and at least one first slot, or wherein the first indication information is a sum of at least one of information amounts corresponding to a data channel or information amounts corresponding to a control channel that are in a reference slot in the aggregation window and at least one first slot, and at least one of information amounts corresponding to a data channel or information amounts corresponding to a control channel that are in a reference [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18. (Currently Amended) The apparatus according to claim 14, wherein when receiving the indication information that is used to indicate the first indication information and that is sent by the network device, the executable instructions, when executed by the at least one processor, cause the apparatus to perform at least one of following: receiving the indication information sent by the network device by using downlink control information (DCI), and determine, based on a specific format or specific frequency domain information of the DCI, that the DCI carries the first indication information; receiving the indication information sent by the network device by using a physical downlink shared channel (PDSCH), and determine, by using DCI sent by the network device, that the PDSCH carries the first indication information;
receiving the indication information sent by the network device by using DCI, wherein the indication information comprises the first indication information and information about an [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20. (Currently Amended) The apparatus according to claim 14, wherein the reference slot is at least one of the following: a slot having a shortest slot length among those of the plurality of component carriers; a slot having a longest slot length among those of the plurality of component carriers; or  a slot designated among those of the plurality of carrier components, wherein the designated slot is specified in a protocol and is stored in an HARQ feedback apparatus, or wherein the designated slot is obtained based on a configuration parameter configured by the network device for the HARQ feedback apparatus [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. US 20190150181 hereafter Kim in view of Yang et al. US 20140105191 hereafter Yang.

As to Claim 6. (Currently Amended)  Kim discloses the method according to claim 1 [Section 0001: A method of transmitting/receiving between a user equipment-UE and a base station-BS], 

[NOTE: The limitations below are written in the Alternative language through the usage of “at least one of” and “or.”]
wherein: the information amount [i.e. number of scheduled TBs or CBGs] corresponding to the data channel [i.e. PDSCH] is at least one of a transport block (TB) quantity, a code block group (CBG) quantity, a TB and CBG quantity, a DCI amount corresponding to a PDSCH, or a serving cell quantity corresponding to a PDSCH [Sections 0212-0213: The BS signal DAIs which indicate number of TBs through DL assignment of schedule slot T and slot T+1. DAI is used as means for counting number of scheduled TBs applied to slot-level related to PDSCH-level],
 and the information amount corresponding to the control channel [i.e. PDCCH] is [Section 0095, 0116, 0478: In general, the UE receive a PDCCH from the eNB. DCI is carried on PDCCH transports DL and UL assignment information. A set of slots or time unit at which PDCCH and PDSCH can be scheduled/transmitted linked to HARQ-ACK],
Kim is silent on SPS (semi-persistent scheduling) relating to control channel (i.e. PDCCH).
However, Yang teaches at least one of a quantity of physical downlink control channels (PDCCHs) indicating downlink semi-persistent scheduling (SPS) release, a quantity of PDCCHs indicating downlink SPS activation, an amount of DCI that corresponds to a PDCCH and that indicates downlink SPS release, or an amount of DCI indicating downlink SPS activation [Section 0056, 0058: In LTE-A system, information about a subframe in which SPS transmission (Tx)/reception (Rx) is performed through a PDCCH; The PDCCH for SPS activation/reactivation/release is referred to as an SPS PDCCH for convenience. The BS transmits an SPS PDCCH indicating SPS activation and perform UL HARQ]. 
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Kim relating to a UE receive indication or DCI carried on PDCCH which is linked to HARQ with the teaching of Yang relating to SPS PDCCH includes or indicates SPS activation, reactivation or release and UE perform HARQ. By combining the method/system, the DCI indicates downlink SPS activation thereby facilitating UE UL transmission.   

As to Claim 19. (Currently Amended) The apparatus according to claim 14, wherein: the information amount corresponding to the data channel is at least one of a transport block (TB) quantity, a code block group (CBG) quantity, a TB and CBG quantity, a downlink control information DCI amount corresponding to a PDSCH, or a serving cell quantity corresponding to a PDSCH; and the information amount corresponding to the control channel is at least one of a quantity of physical downlink control channels (PDCCHs) indicating downlink semi-persistent scheduling (SPS) release, a quantity of PDCCHs indicating downlink SPS activation, an amount of DCI that corresponds to a PDCCH and that indicates downlink SPS release, or an amount of DCI indicating downlink SPS activation [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Conclusion
The prior art made of record and not relied upon Lee et al. US 20140241319 in particular Section [0061] In CA (carrier aggregation) cross carrier scheduling is applied; PDCCH and PDSCH applied to CC; DCI transmitted indicates scheduled information; Section [0091] Activation and release of SPS allocation performed by the PDCCH  is considered pertinent to applicant's disclosure, See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 31, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477